Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In line 7 of claim 1, “and the first edge and the second edge” has been substituted by --and the first upper edge and the second upper edge--.
In line 7 of claim 9, “and the first edge and the second edge” has been substituted by --and the first upper edge and the second upper edge--.
In line 7 of claim 16, “and the first edge and the second edge” has been substituted by --and the first upper edge and the second upper edge--.
In line 7 of claim 24, “and the first edge and the second edge” has been substituted by --and the first upper edge and the second upper edge--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3, 5-11, 13-18, 20-25, and 29-30, independent claims 1, 9, 16, and 24 are each directed to an apparatus for collecting and/or storing biological fluid, the apparatus comprising a first vessel having a collection means at the upper end of the first vessel and reservoir at the lower end of the first vessel; and a second vessel, wherein the first vessel is inserted into the second vessel, the first vessel has a first upper edge, the second vessel has a second upper edge; and the first upper edge and the second upper edge are substantially congruent; and the first vessel is a blend of a polymer and an antioxidant selected from a particular group.  The closest prior art of record, Prien et al. (US 6,864,046), teaches a second vessel containing a first vessel, but the upper edges of each are not taught to be substantially congruent.  None of the other prior art of record teaches this limitation or renders it obvious.  Therefore, claims 1, 9, 16, 24 and their dependent claims are allowable.
Regarding claim 26-28, independent claim 26 is directed to an apparatus for collecting and/or storing biological fluid, the apparatus comprising a first vessel having a collection means at the upper end of the first vessel and a reservoir at the lower end of the first vessel, wherein: the first vessel comprises a blend of a polymer and an first antioxidant wherein at least a portion of the first inner surface comprises the antioxidant in an amount effective to reduce oxidation damage to the biological fluid; and the first antioxidant is a sterically hindered amine.  None of the prior art of record teaches or renders obvious a container as claimed made of the composition as claimed including the amounts thereof.  Therefore, claim 26 and its dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767